                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MICHAEL CHARLES PILOT,

                        Plaintiff,

                        v.                             Case No. 1:19-cv-00251 (TNM)

 DONALD TRUMP,

                        Defendant.


                                     MEMORANDUM OPINION

       On January 30, 2019, pro se Plaintiff Michael Pilot filed his Complaint in this case. See

generally Compl., ECF No. 1. In his Complaint, he sued President Donald J. Trump for a

violation of the First and Fifth Amendments because the Deputy Clerk of the D.C. Circuit— not

the D.C. Circuit judges themselves—signed the order dismissing an earlier appeal. Id. at 37.

And for that same reason, he brought a claim, again against the President, under the Hostage Act

and Administrative Procedure Act. Id. at 39–42. The Court held that Mr. Pilot’s Complaint

failed to state a claim on which relief may be granted. Mem. Op. at 2; ECF No. 4. The Court

also noted Mr. Pilot’s repeated pattern of attempting to re-litigate old claims by filing new

actions. Id.

       Mr. Pilot has now filed a motion for reconsideration challenging the Court’s dismissal of

his lawsuit against President Donald J. Trump. ECF No. 6. “As a general matter, courts treat a

motion for reconsideration as originating under Rule 59(e) if it is filed within 28 days of the

entry of the order at issue and as originating under Rule 60(b) if filed thereafter.” Owen-

Williams v. BB & T Inv. Servs., Inc., 797 F. Supp. 2d 118, 121–22 (D.D.C. 2011). Courts may

grant a Rule 59(e) motion only “(1) if there is an ‘intervening change of controlling law;’ (2) if
new evidence becomes available; or (3) if the judgment should be amended in order to ‘correct a

clear error or prevent manifest injustice.’” Leidos, Inc. v. Hellenic Republic, 881 F.3d 213, 217

(D.C. Cir. 2018) (quoting Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)). No such

reason warrants reconsideration here: Mr. Pilot identifies no change in law and provides no new

evidence. Nor is a manifest injustice apparent from the record.

       For these reasons, Mr. Pilot’s Motion for Reconsideration will be denied. A separate

order will issue.
                                                                        2019.03.01
                                                                        13:49:48 -05'00'
Dated: March 1, 2019                                 TREVOR N. McFADDEN
                                                     United States District Judge




                                                2
